Exhibit 99.1 PRESS RELEASE DYNASTY GAMING PURSUES ACQUISITION OF CHINESE COMPANIES Continuing Negotiations Advancing Towards Successful Acquisition. Montreal, Canada: …12 December 2007…Dynasty Gaming Inc. [TSXV: “DNY”, OTCBB: “DNYFF”] announces, further to its press release of October 19, 2007,additional details relating to its proposed acquisition ofall of the issued and outstanding securities of Junnet Omnimedia Co. Ltd., based out of the British Virgin Islands, and its 100% WFOE (wholly foreign-owned enterprise) subsidiary, Univessence Digital Studios, Guangzhou, China (Junnet). In addition, Dynasty intends to acquire a 60% interest in Beijing Baihui Digital Stars Technology Co. Ltd. and Beijing Baihui Digital Stars Software Co. Ltd. (Baihui). Dynasty CEO, Albert Barbusci, stated that while a letter of intent for the proposed acquisition has beensigned, Dynasty is taking the necessary time to ensure that the structure of the company resulting from the acquisition is appropriate for its business objectives and that all of the requirements set out in the letter of intent are met. Junnet operates as a distributor of prepaid online game cards in China and markets digital products, such as games and video, and currently provides a significant distribution channel in interactive entertainment and application software in China.Dr. Dominic Chan is a principal of Junnet and holds a B.S. degree from Wake Forest University.He received both his M.S. and Ph.D. degrees in Mathematics from the University of Wisconsin, U.S.A.Dr. Chan’s extensive career began as a member of the technical staff at Bell Laboratories.He has also held the position of Vice-President of Product Development at Gould Inc; Vice-President of Software Engineering at Apollo Computer Corporation and Executive Vice-President of Research and Development at Bull HN Information Systems.In 1992, Dr. Chan founded Peritus Software Services and served as the company’s CEO until 1997.He remains a member of the Board of Directors of Peritus.Dr. Chan is a recognized leader in the development of Computer-Aided Software Engineering tools (CASE tools) and software engineering methodologies and processes.Dr. Chan resides in Los Angeles, California. Baihui is a leading publisher, service provider and distributor of software and digital content in China. The company provides online/offline, one-station distribution services in China.Baihui also offers strategic solutions for the distribution, marketing and promotion of Chinese software developers/authors seeking to extend their business in the global market.Baihui’s founder, Dr. Wilson K. C. Cho, holds a B.S. in physics from the California Institute of Technology and a Ph.D. in biophysics from Princeton University.In 1990, he co-founded Gemstar International Group Limited with two scientists in the United States and helped steer the company to an IPO in 1996.From 1990 to 1998, Dr. Cho served as the general manager of Gemstar Asia, overseeing the company’s product development and marketing functions in Asia.Dr. Cho has over 10 years of experience in the high technology industry and 15 years experience in scientific research.He has been a faculty member at Cornell University and the Chinese University of Hong Kong. Dr. Cho currently lives in Hong Kong. Since 2005, Dynasty Gaming Inc., headquartered in Montreal, Canada, has been primarily engaged, through its wholly-owned subsidiaries, in the development and marketing of Mahjong gaming software.Following a decision to focus its business plan in China, the company has been executing a strategyto secure a lead position in the Chinese market. In November 2006, Dynasty concluded its first agreement with a Junnet company covering the future distribution of prepaid game cards throughout China for the purpose of accessing its online Mahjong game site in China. In the course of developing its business relationships, Dynasty recognized the necessity of building an extensive network of distribution channels in order to harness success in China. By locking into these distribution channels, Dynasty has acquired the capacity to carry a much broader range of interactive game and entertainment products. Dynasty CEO, Mr. Albert Barbusci, specializes in the field of strategic planning and corporatefinance. He also has extensive experience in marketing and advertising, and was the founder and CEO of Dentsu, Cadence Advertising, Canada. He is a forerunner in the development of Japanese and Sino-Canadian business alliances and has established significant business relationships with major Chinese and Japanese corporations.Mr. Barbusci currently resides in Montreal. On a post-transaction basis,Dynasty plans to leverage the competencies of Junnet through a transition process that will take it from a purely game distribution platform to a game operation and service platform for games and entertainment software.Baihui will focus on the development of a software service and delivery platform utilizing SaaS (Software as a Service)
